The Court is unable to ascertain from the examination of the record in this case and the statement made by his Honor, whether the defendant's counsel agreed that the finding of the first issue "put an end to the case." In this condition of the record, we can do nothing but order a new trial, to the end that if the cause should come to this Court again the record may be in a condition which will enable us to hear and determine it upon exceptions properly presented.
Neither party will recover any costs. The costs of this Court will be divided between the parties.
New trial.